Filed 6/16/21 P. v. Harris CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081021
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF175085A)
                    v.

 DEVON DANTE HARRIS,                                                                      OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. H.A. Staley
(Retired Judge of the Kern Sup. Ct. assigned by the Chief Justice pursuant to art. VI, § 6
of the Cal. Const.); Barbara Lane (Retired Judge of the Ventura Sup. Ct. assigned by the
Chief Justice pursuant to art. VI, § 6 of the Cal. Const.); Collette M. Humphrey; and
Charles R. Brehmer, Judges.†
         Erica L. Gambale, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


         *   Before Hill, P.J., Levy, J. and Detjen, J.
         †
         Judge Staley presided over the motion to set aside the information; Judge
Humphrey presided over the arraignment; Judge Lane presided over the preliminary
hearing; and Judge Brehmer presided over the motion to amend the information and the
sentencing hearing.
                                    INTRODUCTION
       Appellant and defendant Devon Dante Harris pleaded no contest to an assault
charge for a term of four years in prison. On appeal, his appellate counsel has filed a
brief that summarizes the facts with citations to the record, raises no issues, and asks this
court to independently review the record. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) We affirm.
                                          FACTS1
       At 4:42 a.m. on December 30, 2018, Deputy Santos of the Kern County Sheriff’s
Department responded to a residence and spoke with J.R. (the victim). The victim
reported that she had been sleeping in a bedroom that night. Her cousin slept on the
floor, and defendant was sitting in a nearby chair watching television. The victim said
defendant was a family friend, and they were not in an intimate relationship.
       The victim reported that she woke up at 3:00 a.m. and defendant was sitting on the
side of her bed, and she went back to sleep. She woke up at 4:00 a.m., and defendant was
kneeling behind her on the bed and attempting to perform an act of sodomy on her. She
discovered her shorts had been lowered to expose her body. The victim said she punched
defendant in the face multiple times, left the bedroom, and told her family what had
happened. Defendant fled before the deputy arrived.
The charges
       On January 7, 2019, a felony complaint was filed in case No. BF175085A,
charging defendant with count 1, sodomy of an unconscious person (§ 286, subd. (f));
and count 2, sodomy by force or duress (§ 286, subd. (c)(2)(A)), with prior conviction
allegations. On the same day, the court issued a criminal protective order that prohibited
defendant from having contact with the victim.




       1   The following facts are from the preliminary hearing in case No. BF175085A.

                                              2.
       On February 15, 2019, the court conducted the preliminary hearing and held
defendant to answer.
       On February 22, 2019, the information was filed that charged defendant with the
same offenses as in the complaint, with one prior strike conviction and one prior prison
term enhancement (§ 667.5, subd. (b)).
       On September 25, 2019, defendant filed a motion to set aside the information for
insufficient evidence. On October 7, 2019, the People filed opposition. On October 9,
2019, the court denied the motion.
Plea and admission
       On February 18, 2020, the court granted the People’s motion to amend the
information and added count 3, assault with force likely to produce great bodily injury,
committed against the same victim (§ 245, subd. (a)(4)), with a prior strike conviction.
       Thereafter, defendant pleaded no contest to count 3 and admitted the prior strike
conviction, and the court dismissed the remaining charges and allegations, for an
indicated second strike term of four years. Defendant also admitted that he violated
probation in the unrelated case No. BF171027C.
Sentencing
       On April 1, 2020, the court conducted the sentencing hearing. In case
No. BF175085A, the court imposed the lower term of two years, doubled to four years as
the second strike sentence, for his conviction of assault with force likely to produce great
bodily injury. The court issued a protective order that prohibited defendant from having
any contact with the victim for 10 years. The court also sentenced defendant to four
years for his conviction in case No. BF171027C, to be served concurrently with the term
imposed in case No. BF175085A.
       On April 1, 2020, defendant filed a notice of appeal in case No. BF175085A. The
court granted his request for a certificate of probable cause.



                                             3.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on October 19, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            4.